
	
		III
		110th CONGRESS
		2d Session
		S. RES. 452
		IN THE SENATE OF THE UNITED STATES
		
			February 13, 2008
			Mr. Specter (for himself
			 and Mr. Casey) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Commemorating the 250th Anniversary of the
		  Naming of Pittsburgh as the culmination of the Forbes Campaign across
		  Pennsylvania and the significance this event played in the making of America,
		  in the settlement of the continent, and in spreading the ideals of freedom and
		  democracy throughout the world.
	
	
		Whereas the Forks of the Ohio at today’s Pittsburgh should
			 forever be remembered as the place where an army of British and Colonial
			 soldiers took control of Fort Duquesne from the French, a turning point in the
			 French and Indian War, the first world war;
		Whereas the British victory in the French and Indian War
			 sowed the seeds of Colonial discontent with British rule, beginning the chain
			 of events that led to the American Revolution;
		Whereas the British Army under the leadership of General
			 John Forbes built the first road across the Allegheny Mountains, thus securing
			 the Gateway to the West for British and later American settlement;
		Whereas General Forbes and Colonel George Washington named
			 the location Pittsburgh, in honor of William Pitt the Elder;
		Whereas Fort Pitt provided a safe haven for peoples from
			 around the world to follow in Forbes’ and Washington’s footsteps to travel to
			 Pittsburgh to settle the continent and to pioneer advancements in industry,
			 science, technology, education, the environment, and the arts;
		Whereas Pittsburgh went on to become the Crucible of the
			 Industrial Revolution, producing glass, steel, and aluminum that have a place
			 in every skyline in the United States, and perfecting the technologies that
			 made it possible for alternating current to illuminate the Nation;
		Whereas the people of the Pittsburgh region pioneered
			 modern philanthropy, implemented the first smoke control regulation, developed
			 the polio vaccine, and conquered rejection of transplanted organs, improving
			 countless lives worldwide;
		Whereas Pittsburgh is today a global leader in such
			 emerging fields as materials science, regenerative medicine,
			 nano­tech­nol­o­gy, electro-optics, robotics, data storage, computer science,
			 and commercial nuclear power;
		Whereas Pittsburgh is home to more than 100 multi-billion
			 dollar global corporations that improve the lives of people around the
			 world;
		Whereas Pittsburgh provides a high quality of life to its
			 residents, offering unparalleled arts and cultural opportunities for a city of
			 its size;
		Whereas, in 2007 and in 1985, Pittsburgh was named
			 America’s Most Livable City, the only city in the United States to earn that
			 honor twice;
		Whereas Pittsburgh is commemorating its naming and its
			 impact on the world with Pittsburgh 250, a year-long celebration involving
			 communities in 14 Pennsylvania counties, parts of 7 States, and the District of
			 Columbia;
		Whereas Pittsburgh 250 has connected Washington, DC to
			 Pittsburgh by supporting the completion of the Great Allegheny Passage Trail,
			 the longest hiking and biking trail east of the Mississippi and the most
			 accessible great trail experience in the world, providing an important new
			 outdoor recreational asset to the people of the Mid-Atlantic United States;
			 and
		Whereas Pittsburgh has accomplished all of these things
			 with an unparalleled history of public and private partnership: Now, therefore,
			 be it
		
	
		That the Senate—
			(1)recognizes the
			 250th anniversary of the Naming of Pittsburgh, known as a significant event in
			 United States history;
			(2)recognizes that
			 Pittsburgh 250 is organizing the commemoration on behalf of 14 counties in
			 southwestern Pennsylvania;
			(3)encourages
			 participation for all Americans to learn how the Forbes Campaign, the opening
			 of the Gateway to the West, the industrialization of America, and the
			 environmental transformation of Pittsburgh helped to make America; and
			(4)commends the
			 contributions of those who have followed trails to Pittsburgh for 250 years to
			 shape the world we live in and the Nation we have become.
			
